       1:20-cv-04220-SAL            Date Filed 09/16/21    Entry Number 83         Page 1 of 26




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

 Shawn Williams, David Green, Jamie Coomes,
 Malcum Kenner, and Andrew Barrett,
 individually and as representatives of a class               Case No.: 1:20-cv-04220-SAL
 of participants and beneficiaries on behalf of
 the Centerra Group, LLC 401(k) Plan (aka the
 Constellis 401(k) Plan),

                      Plaintiffs,

 v.
                                                                OPINION AND ORDER
 CENTERRA GROUP, LLC; THE BENEFIT
 PLAN COMMITTEE OF THE CENTERRA
 GROUP, LLC; THE INVESTMENT
 COMMITTEE OF THE CENTERRA
 GROUP, LLC; AON HEWITT
 INVESTMENT CONSULTING, INC. (NKA
 AON INVESTMENTS USA, INC.); PAUL P.
 DONAHUE; DEBORAH F. RICCI; MARCIA
 ALDRICH; AND JOHN DOES 1– 10;

                      Defendants.




      This matter is before the Court on three motions to dismiss Plaintiffs’ complaint. [ECF Nos.

46, 48, 49]. Plaintiffs are five current employees of Centerra Group, LLC (“Centerra”) who are

participants in the Centerra 401(k) Plan (“the Plan”). Plaintiffs, individually and as representatives

of a class of participants and beneficiaries of the Plan, bring this action on behalf of the Plan against

Centerra, the Benefit Plan Committee of Centerra, the Investment Committee of Centerra, Aon

Hewitt Investment Consulting, Inc. (now known as Aon Investments USA, Inc.), Paul P. Donahue,




                                                   1
     1:20-cv-04220-SAL         Date Filed 09/16/21       Entry Number 83        Page 2 of 26




Deborah F. Ricci, Marcia Aldrich, and John Does 1-10. 1 In their complaint, Plaintiffs bring a

variety of claims under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1001 et seq., arising out of alleged improper investment decisions that resulted in losses

to participants’ retirement savings and excessive administrative fees. Plaintiffs allege the Benefit

Plan Committee, the Investment Committee, Paul P. Donahue, Deborah F. Ricci, Marcia Aldrich,

and John Does 1-10 acted as agents of Centerra. Accordingly, the Court hereinafter refers to these

individuals and entities, along with Centerra itself, as “the Centerra Defendants.”

     Aon Hewitt Investment Consulting Inc. (“AHIC”) moved to dismiss the complaint as it

pertains to AHIC. [ECF No. 46]. The Centerra Defendants—excluding Deborah F. Ricci—also

moved to dismiss the complaint. [ECF No. 48]. Defendant Ricci filed her own motion to dismiss,

but the motion adopts and incorporates by reference the arguments advanced by the Centerra

Defendants without distinguishing her position from that of the Centerra Defendants. [ECF Nos.

49, 49-1]. Accordingly, unless stated otherwise, the Court treats Ricci as a Centerra Defendant for

purposes of this Order. Plaintiffs responded to AHIC’s motion, ECF No. 60, and responded to

Ricci and the Centerra Defendants together in one filing, ECF No. 59. All Defendants replied to

the responses, ECF Nos. 72-74. The motions are ripe for ruling.

                                        BACKGROUND

    The following is a summary of the factual background of this action as set forth in Plaintiffs’

complaint, ECF No. 1. Plaintiffs are five current participants in the Plan, a defined contribution,

individual account employee benefit plan sponsored by Centerra. See 29 U.S.C. § 1002(a)(1),



1
  Plaintiff describes John Does 1-10 as “Plan fiduciaries unknown to plaintiffs who exercised
discretionary authority or discretionary control respecting the management of the Plan, exercised
authority or control respecting the management or disposition of their assets, or had discretionary
authority or discretionary responsibility in the administration of the Plan and are fiduciaries under
29 U.S.C. §1002(21)(A)(i) and (iii).” [ECF No. 1, ¶ 23].
                                                 2
     1:20-cv-04220-SAL         Date Filed 09/16/21         Entry Number 83      Page 3 of 26




(16). Plaintiffs seek to represent a class of all participants and beneficiaries in the Plan from

December 4, 2014 through January 1, 2019. On December 4, 2014, the Plan had $273 million in

assets and 4,161 participants with account balances. On January 1, 2019, the Plan was merged

into the Constellis 401(k) Plan (“the Constellis Plan”).

   Prior to the Plan’s merger in January 2019, Centerra was the named fiduciary with authority

to manage the Plan. The Benefit Plan Committee of Centerra (“Benefits Committee”) was

responsible for the administration of the Plan, and the Investment Committee of Centerra

(“Investment Committee”) was responsible for the selection of investment options in the Plan. The

named individual Defendants were members of the Benefits Committee during the relevant time

period.

   On January 1, 2016, Centerra and the Benefits Committee hired AHIC as the Plan’s

discretionary investment manager. AHIC had the authority to select and remove Plan investments.

The Centerra Defendants had the authority to request that AHIC retain any investment for the Plan

but agreed to allow AHIC to exclusively select its own proprietary funds for the Plan. Per this

arrangement, the Plan’s investment lineup was restructured.

   In June 2016, AHIC replaced eleven actively managed equity, fixed income, and target date

mutual funds with five collective trusts (“the Aon Trusts”) managed by Aon Trust Company

(“ATC”), a banking affiliate of AHIC. The Plan invested over $150 million in the Aon Trusts.

When the Plan merged with the Constellis Plan in January 2019, Constellis replaced the five Aon

Trusts.

   Plaintiffs allege the Defendants replaced well-performing funds with the Aon Trusts for their

own financial gain rather than to benefit the Plan participants. According to the Plaintiffs, the Aon

Trusts underperformed causing substantial losses compared to what the Plan would have earned



                                                 3
       1:20-cv-04220-SAL        Date Filed 09/16/21       Entry Number 83       Page 4 of 26




had it remained invested in the actively managed funds which the Aon Trusts replaced. Further,

Plaintiffs allege the Centerra Defendants caused the Plan to incur excessive recordkeeping fees

because they failed to monitor and control the compensation of the Plan’s recordkeeper: Voya

Institutional Plan Services, LLC (“Voya”).

     Plaintiffs assert four causes of action. In count one, Plaintiffs allege the Centerra Defendants

and AHIC breached the fiduciary duties imposed by ERISA when the Plan invested in the Aon

Trusts. In count two, Plaintiffs allege the Centerra Defendants breached the fiduciary duties

imposed by ERISA when they caused the Plan to pay unreasonable recordkeeping fees. In count

three, Plaintiffs allege the Centerra Defendants and AHIC engaged in transactions prohibited by

ERISA. In count four, Plaintiffs allege the Centerra Defendants breached the fiduciary duty

imposed by ERISA to monitor other Plan fiduciaries. The Centerra Defendants move to dismiss

the entire complaint. AHIC moves to dismiss counts one and three: the only counts asserted

against AHIC. All Defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing

that Plaintiffs fail to state a claim upon which relief can be granted.

                                       LEGAL STANDARD

I.      The pleading standard

     Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of entitlement to

relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, n.3 (2007).

     “A motion filed under Rule 12(b)(6) challenges the legal sufficiency of a complaint[.]”

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive a Rule 12(b)(6) motion to

dismiss, the “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim



                                                  4
        1:20-cv-04220-SAL        Date Filed 09/16/21       Entry Number 83        Page 5 of 26




to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.

      In reviewing the complaint, the court accepts all well-pleaded allegations as true and construes

the facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff.

Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005); Ashcroft, 556 U.S. at 662

(“When there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.”). However, the court is not

required to accept Plaintiff’s legal conclusions as true. Edwards v. City of Goldsboro, 178 F.3d

231, 244 (4th Cir. 1999) (“[F]or purposes of Rule 12(b)(6), we are not required to accept as true

the legal conclusions set forth in a plaintiff's complaint.”).

      Rule 8 applies to pleadings for all ERISA actions. Reetz v. Lowe's Companies, Inc., No.

518CV00075KDBDCK, 2019 WL 4233616, at *3 (W.D.N.C. Sept. 6, 2019). To state a viable

claim under ERISA, the complaint must contain sufficient factual allegations as compared to mere

legal conclusions. See Custer v. Sweeney, 89 F.3d 1156, 1163 (4th Cir. 1996) (affirming dismissal

of ERISA complaint that “lacked any specific factual allegations” to support the assertion that the

defendant was a de facto fiduciary of the plan).

II.      Defendants’ Exhibits

      AHIC submits thirty exhibits that it contends the Court may consider on its motion to dismiss,

and the Centerra Defendants submit eight of their own. Generally, a court’s evaluation of a motion

to dismiss is limited to a review of the allegations of the complaint itself. Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165 (4th Cir. 2016); Fed. R. Civ. P. 12(d). However, a court may



                                                   5
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83        Page 6 of 26




consider documents that are explicitly incorporated into the complaint by reference and those

attached to the complaint as exhibits. Goines, 822 F.3d at 165. A court may also consider a

document submitted by the movant that was not attached to or expressly incorporated in a

complaint, so long as the document was integral to the complaint and there is no dispute about the

document’s authenticity. Id. at 166.

   Limited quotation from or reference to documents that may constitute relevant evidence in a

case is not enough to incorporate those documents, wholesale, into the complaint. Id. (citing Sira

v. Morton, 380 F.3d 57, 67 (2d. Cir. 2004)). Instead, for the document to be considered, the

plaintiff’s claims must turn on, or otherwise be based on, the contents of the document. Goines,

822 F.3d at 166. Short of that, a document is not integral to the complaint and should not be

considered. Id.

   Here, only three of Defendants’ exhibits meet the threshold. Plaintiffs’ claims rely heavily on

the terms and effects of AHIC’s Exhibit 1 and Exhibit 3. AHIC’s Exhibit 1 is the Investment

Management Agreement (IMA) among AHIC, Centerra, and the Benefits Committee effective as

of January 1, 2016. Plaintiffs reference the IMA in paragraph 44 of the complaint, ECF No. 1,

¶44, and it is central to their claims. AHIC’s Exhibit 3 is the Aon Hewitt Collective Investment

Trust Offering Statement from October 2016. Plaintiffs reference this document and make factual

allegations clearly derived therefrom throughout the complaint. The Centerra Defendants’ Exhibit

2 is also integral to one of Plaintiffs’ claims. The Centerra Defendants’ Exhibit 2 is a letter

agreement between Centerra and AHIC establishing that AHIC was the investment advisor to the

Plan prior to its retention as investment manager. [ECF No. 48-2, ¶5]. Plaintiff’s prohibited

transaction claim against the Centerra Defendants turns on this document because it is the basis

for alleging AHIC was a “party in interest” prior to the alleged prohibited transactions. Faced with



                                                 6
      1:20-cv-04220-SAL            Date Filed 09/16/21    Entry Number 83         Page 7 of 26




a nearly identical exhibit challenge, the United States District Court for the Northern District of

Illinois took a similar approach in Miller v. Astellas US LLC. No. 20 C 3882, 2021 WL 1387948,

at *3 (N.D. Ill. Apr. 13, 2021).

    Defendants also ask the Court to consider certain documents by taking judicial notice. Under

Federal Rule of Evidence 201, courts at any stage of a proceeding may “judicially notice a fact

that is not subject to reasonable dispute,” provided that the fact is “generally known within the

court's territorial jurisdiction” or “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201; Zak v. Chelsea Therapeutics Int'l,

Ltd., 780 F.3d 597, 607 (4th Cir. 2015). However, even if a document may be subject to judicial

notice, a district court should not consider it if it is not integral to the complaint. Goines, 822 F.3d

at 166. Having found only three such documents offered by Defendants, the Court declines to take

judicial notice and consider any others.

    The Court also notes that even the exhibits it considers are not accepted for the truth of every

matter asserted therein. On a motion to dismiss, the Court considers extrinsic evidence so that it

can apply the “exhibit-prevails” rule. See Fayetteville Inv'rs v. Commercial Builders, Inc., 936

F.2d 1462, 1465 (4th Cir. 1991). The exhibit-prevails rule is as follows: in the event of conflict

between the bare allegations of the complaint and any exhibit attached, the exhibit prevails. Id;

accord S. Walk at Broadlands Homeowner's Ass'n v. OpenBand at Broadlands, LLC, 713 F.3d

175, 182 (4th Cir. 2013). However, animating the exhibit-prevails rule is the presumption that the

plaintiff, by basing his claim on the attached document, has adopted as true the contents of that

document. Goines, 822 F.3d at 167. It is not always appropriate to conclude the plaintiff has

adopted as true the contents of an attached document, because plaintiffs can—and often do—attach

documents for a purpose other than to prove the truth of the matter asserted therein.                Id.



                                                   7
      1:20-cv-04220-SAL          Date Filed 09/16/21       Entry Number 83         Page 8 of 26




Accordingly, an extrinsic document considered at this stage will prevail over the Plaintiffs’

allegations only to the extent Plaintiffs have adopted the document’s contents as true as a basis for

the matter alleged.

                                            DISCUSSION 2

I.       Count I: breach of fiduciary duties against all Defendants related to investment in the
         Aon Trusts

     In count one, Plaintiffs allege the Centerra Defendants and AHIC breached the fiduciary duties

imposed by ERISA by selecting and retaining the Aon Trusts in the Plan. [ECF No. 1, ¶¶ 140-46].

Specifically, count one is a claim under 29 U.S.C. § 1104(a)(1) for breach of the fiduciary duties

of prudence and loyalty. Section 1104(a)(1) holds plan fiduciaries to a “prudent man standard of

care:”

         (1) Subject to sections 1103(c) and (d), 1342, and 1344 of this title, a fiduciary shall
         discharge his duties with respect to a plan solely in the interest of the participants
         and beneficiaries and--
                (A) for the exclusive purpose of:
                         (i) providing benefits to participants and their beneficiaries; and
                         (ii) defraying reasonable expenses of administering the plan;
                (B) with the care, skill, prudence, and diligence under the circumstances
                then prevailing that a prudent man acting in a like capacity and familiar with
                such matters would use in the conduct of an enterprise of a like character
                and with like aims;
                (C) by diversifying the investments of the plan so as to minimize the risk of
                large losses, unless under the circumstances it is clearly prudent not to do
                so; and


2
  At the outset, the Court takes note of four decisions. Reetz v. Lowe's Companies, Inc., No.
518CV00075KDBDCK, 2019 WL 4233616 (W.D.N.C. Sept. 6, 2019); Miller v. Astellas US LLC.
No. 20 C 3882, 2021 WL 1387948 (N.D. Ill. Apr. 13, 2021); McGinnes v. FirstGroup Am., Inc.,
No. 1:18-CV-326, 2021 WL 1056789 (S.D. Ohio Mar. 18, 2021); Turner v. Schneider Elec.
Holdings, Inc., No. CV 20-11006-NMG, 2021 WL 1178308 (D. Mass. Mar. 26, 2021). Each case
arises from allegations that defendant fiduciaries breached the duties imposed by ERISA by
replacing well-established investments in a retirement savings plan with Aon Hewitt trusts. See
id. Each opinion rules on a motion to dismiss. Id. None of the four decisions are binding on this
Court, and each case has factual or procedural differences. However, the allegations in these four
cases are so similar to the case sub judice that the cases provide particularly persuasive authority.

                                                    8
     1:20-cv-04220-SAL         Date Filed 09/16/21       Entry Number 83        Page 9 of 26




               (D) in accordance with the documents and instruments governing the plan
               insofar as such documents and instruments are consistent with the
               provisions of this subchapter and subchapter III.

29 U.S.C.A. § 1104(a)(1). To state a claim for a breach of an ERISA fiduciary duty, a plaintiff

must plausibly allege that a fiduciary breached a duty, causing a loss to the employee benefit plan.

Stegemann v. Gannett Co., Inc., 970 F.3d 465, 473 (4th Cir. 2020).

   A. Plaintiffs state a claim for breach of the duty of prudence against AHIC in count one.

   AHIC argues Plaintiffs fail to plausibly allege AHIC breached its fiduciary duty of prudence.

In considering a breach of duty of prudence claim, the court focuses on the decision-making

process and how a prudent decision maker would act considering the information available to the

fiduciary at the time he or she makes a decision. DiFelice v. U.S. Airways, Inc., 497 F.3d 410,

418, 420 (4th Cir. 2007). For this reason, “an investment's diminution in value [after it was chosen]

is neither necessary, nor sufficient, to demonstrate a violation of a fiduciary's ERISA duties.” Id.

Plaintiffs contend the following allegations support a plausible inference of imprudence: (1) AHIC

benefitted directly and indirectly when it chose to invest the Plan in its affiliated Aon Trusts,

creating a significant conflict of interest; (2) despite the conflict of interest, AHIC failed to

undertake an independent investigation of investment options available in the market before

deciding to use its own products; (3) AHIC hired an inexperienced manager without a meaningful

track record and the Aon Trusts were newly created with insufficient performance history. [ECF

No. 60, pp.17-18].

   AHIC argues the Plaintiffs’ claim of imprudence in count one cannot lie against AHIC because

the claim is based on a hindsight-driven view of the poor performance of the investment selections

rather than an allegation AHIC’s process was deficient. [ECF No. 46, p.11]. It is true the test of

prudence is one of conduct, not one of the performance of the investment. Bunch v. W.R. Grace



                                                 9
     1:20-cv-04220-SAL        Date Filed 09/16/21      Entry Number 83        Page 10 of 26




& Co., 555 F.3d 1, 7 (1st Cir. 2009). But the complaint in this case does more than “ask the Court

to infer that AHIC’s process was deficient merely from the investment selections themselves,

contending with the unerring benefit of hindsight that the Aon Funds performed so poorly relative

to available alternatives that no prudent fiduciary could have possibly selected them.” [ECF No.

46, p.11]. Plaintiffs allege AHIC failed to undertake an adequate investigation of the available

investment options and instead jumped to the preordained result that it would purchase its own

affiliated Aon Trusts. [ECF No. 1, ¶¶44-45]. Even where a plaintiff does not directly address the

process by which a plan is managed, “a claim alleging a breach of fiduciary duty may still survive

a motion to dismiss if the court, based on circumstantial factual allegations, may reasonably infer

from what is alleged that the process was flawed.” Moreno v. Deutsche Bank Ams. Holding Corp.,

No. 15 Civ. 9936, 2016 WL 5957307, at *5-6 (S.D.N.Y. Oct. 13, 2016). The complaint in this

case plausibly alleges a flawed process, not just a flawed outcome.

   AHIC goes on to argue that, even if a fiduciary’s prudence could be assessed through hindsight

comparison of returns, Plaintiffs’ comparisons are inapt and uninformative. [ECF No. 46, p.11].

First, the Court repeats its finding that Plaintiff relies on more than retroactive comparisons of

performance, criticizing the process as well as the outcome. This renders AHIC’s attack on the

aptitude of Plaintiffs’ comparisons a non-starter at the motion to dismiss stage. While AHIC is

correct that performance comparisons between different funds that differ in investment strategy

and asset allocation are unavailing, Davis v. Washington University in St. Louis, 960 F.3d 478, 486

(8th Cir. 2020), factual disputes regarding the aptness of such comparisons are inappropriate to

resolve on a Rule 12(b)(6) motion, Miller, 2021 WL 1387948, at *5. The Court finds Plaintiffs

state a claim that AHIC breached the duty of prudence by selecting its own unproven Aon Trusts

for the Plan without sufficient independent deliberation. See Turner, 2021 WL 1178308 (holding



                                                10
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83        Page 11 of 26




that plaintiffs stated a claim for breach of the duty of prudence where plaintiffs alleged AHIC

chose its proprietary funds through a process tarnished by its desire to promote its new funds and

benefit itself); Pledger v. Reliance Trust Co., 240 F. Supp. 3d 1314, 1326-27 (N.D. Ga. 2017)

(holding an allegation that a fiduciary chose investment options with poor performance histories

as opposed to other better performing alternatives states a claim for fiduciary breach when there is

also an allegation that the choice benefitted one or more corporate or fiduciary interests over those

of the plan); Miller, 2021 WL 1387948, at *5 (holding the following allegations, taken together,

plausibly alleged AHIC violated the duties of prudence and loyalty: (1) the Aon CITs are affiliated

with Aon, and thus Aon had a “significant conflict of interest” because it would benefit from

having Plan assets as “seed money” for its investment-management business; (2) Aon was an

inexperienced investment manager and the Aon CITs had less than five years of performance

history; and (3) prior to their inclusion in the Plan, the Aon CITs underperformed the comparable

mutual funds that they replaced). Plaintiffs state a claim against AHIC for breach of the duty of

prudence in count one.

   B. Plaintiffs state a claim for breach of the duty of loyalty against AHIC in count one.

   AHIC argues the complaint sets forth no plausible basis for claiming AHIC’s decision to

include the Aon Trusts in the Plan’s lineup was motivated by anything other than the interests of

the Plan. [ECF No. 46, p.30]. The duty of loyalty requires that ERISA fiduciaries “make any

decisions in a fiduciary capacity with an eye single to the interests of the participants and

beneficiaries.” DiFelice, 497 F.3d at 418–19. To state a claim for breach, a plaintiff must allege

facts that permit a plausible inference that the defendant engaged in transactions involving self-

dealing or otherwise involve or create a conflict of interest between the trustee’s fiduciary duties.

Reetz, 2019 WL 4233616, at *5.



                                                 11
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83       Page 12 of 26




    AHIC argues it could not have breached the duty of loyalty because, under the terms of the

IMA 3, it was entitled to no more and no less than its negotiated fee for acting as the delegated

fiduciary whether the Plan invested in the Aon Trusts or some other funds. [ECF No. 46, p.31].

Further, the IMA expressly provided that, if AHIC chooses to include an Aon Trust in the Plan’s

lineup, AHIC’s fee for acting as a delegated fiduciary “shall be offset by any fees that AHIC

receives for the consulting services that it performs for an Affiliated Collective Trust.” [ECF No.

46-1, p.24]. Based on the terms of the IMA, AHIC argues that its decision to offer the Aon Trusts

could not have resulted in a penny of additional compensation for AHIC beyond its contractually

determined delegated fiduciary fee. [ECF No. 46, p.31]. Accordingly, AHIC argues, Plaintiffs

cannot plausibly allege AHIC engaged in self-dealing or otherwise created a conflict between its

fiduciary duties and its personal interests. Id.

    Plaintiffs do not dispute the terms of the IMA but contend that, even if AHIC did not derive a

direct increase in its compensation from choosing to include Aon trusts in the Plan’s lineup, other

benefits drove the decision. See [ECF No. 60, p.22]. First, as AHIC acknowledges ATC, a banking

affiliate of AHIC receives a small amount of compensation for its service as the trustee for the Aon

Trusts. [ECF No. 46, p.31]. Even if this benefit is too nominal or indirect to support the breach

of loyalty claim, it is not the only benefit alleged. Plaintiffs contend that AHIC chose to include

Aon Trusts in the Plan’s lineup because it bolstered AHIC’s investment management business,

provided seed money it could use for its own benefit, and enhanced the marketability of its new

funds. [ECF No. 1, ¶¶52-53, 143]. These allegations are sufficient to plausibly allege a breach of

the duty of loyalty. See Miller, 2021 WL 1387948, at *6 (holding the same allegations sufficed to




3
 The IMA (AHIC’s Exhibit 1) is one of the external documents the Court found proper for
consideration on a Rule 12(b)(6) motion.
                                                   12
     1:20-cv-04220-SAL        Date Filed 09/16/21      Entry Number 83        Page 13 of 26




state a claim for breach of the duty of loyalty against AHIC); Turner, 2021 WL 1178308, at *4

(same). Plaintiffs state a claim against AHIC for breach of the duty of loyalty in count one.

   C. Plaintiffs state a claim for breach of the duty of prudence against the Centerra
      Defendants in count one but fail to state a claim for breach of the duty of loyalty.

   The Centerra Defendants argue count one should be dismissed against them because they

delegated sole responsibility for selecting and retaining the Aon Trusts to AHIC. [ECF No. 46,

pp.9-10]. Plaintiffs contend, citing Howell v. Motorola, Inc., 633 F.3d 552, 573 (7th Cir. 2011),

that the Centerra Defendants “cannot escape liability by passing the buck to another person and

then turning a blind eye.” [ECF No. 59, pp.12-13].

   ERISA allows plan trustees to appoint an investment manager to administer the assets of a

plan. 29 U.S.C. § 1102(c)(3). ERISA also provides a safe harbor provision. Once an investment

manager has been properly appointed, the plan trustees cannot be liable for its acts or omissions,

nor are the plan trustees under an obligation to invest or otherwise manage any asset of the plan

which is subject to the management of the investment manager. 29 U.S.C. § 1105(d). However,

the safe harbor is not absolute. Willett v. Blue Cross & Blue Shield of Ala., 953 F.3d 552, 573 (7th

Cir. 2011).

   Despite the safe harbor provision and delegation of authority, the Centerra Defendants retained

a duty to monitor AHIC as investment manager. See Coyne v. Delany Co. v. Selman, 98 F.3d

1457, 1466 (holding that the power to appoint, retain, and remove plan fiduciaries carries with it a

duty “to monitor appropriately” those subject to removal). The parties do not dispute the existence

of certain Centerra Defendants’ duty to monitor AHIC. [ECF No. 48, p.10]; [ECF No. 59, pp.12-

13]. However, to the extent count one is based on the Centerra Defendants’ duty to monitor, it is

duplicative of count four, and the Court will analyze the allegations pertaining to the duty to




                                                13
     1:20-cv-04220-SAL         Date Filed 09/16/21       Entry Number 83        Page 14 of 26




monitor in its discussion of count four. See Miller, 2021 WL 1387948, at *7 (making the same

distinction).

    If count one states a claim against the Centerra Defendants despite their delegation of authority,

it must do so based on safe harbor exceptions separate from the duty to monitor. 29 U.S.C. §

1105(d) protects plan trustees against liability for an investment manager’s actions, but it does not

protect plan trustees against liability for their own actions. 29 U.S.C. § 1105(d)(2); McGinnes,

2021 WL 1056789, at *11. Thus, safe harbor exceptions include instances where the named

fiduciary violates the duties in section 1104(a)(1) through its own acts of (1) allocating fiduciary

responsibilities or designating persons to carry out fiduciary responsibilities; (2) establishing or

implementing the procedures for such allocation or designation; or (3) continuing such allocation

or designation. 29 U.S.C. § 1105(c)(2)(A)(i)-(iii). It also includes instances where the named

fiduciary incurs co-fiduciary liability when it (4) participates knowingly in, or knowingly

undertakes to conceal, an act or omission of another fiduciary, knowing such act or omission is a

breach; (5) enables another fiduciary to commit a breach by his failure to comply with section

1104(a)(1) in the administration of his fiduciary responsibilities; or (6) has knowledge of a breach

by another fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach. 29 U.S.C. § 1105(a).

    In Miller, the court dismissed the plaintiffs’ breach of fiduciary claim related to the selection

and retention of Aon Trusts against the Astellas defendants 4 because the Astellas defendants

delegated the duty to select and retain Aon Trusts to AHIC. 2021 WL 1387948, at *7. The court

reasoned that, setting aside the duty to monitor, Plaintiffs failed to allege the Astellas defendants



4
 In Miller, the Astellas defendants were similarly situated to the Centerra Defendants in this
case. The Astellas Defendants were the Plan’s named fiduciary and its agents who delegated
discretionary investment authority to AHIC. Miller, 2021 WL 1387948, at *2.
                                                 14
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83       Page 15 of 26




were liable as co-fiduciaries based on the § 1105(a) exceptions. The court held the plaintiffs’

allegations that the Astellas defendants knew of, participated in, or partnered with AHIC’s breach

were too vague to state a claim. Id.

    On the other hand, in McGinnes, the court held the plaintiffs stated a claim against the

FirstGroup defendants 5 for breach of fiduciary duty related to the selection and retention of Aon

trusts. 2021 WL 1056789, at *11. The plaintiffs did not allege the FirstGroup defendants decided

to appoint AHIC as the Plan’s investment manager, and then AHIC, of its own accord, decided to

overhaul the Plan’s investment menu. Id. Instead, the plaintiffs alleged the FirstGroup defendants

actively participated in the decision to overhaul the Plan’s investment menu. Id. Because the safe

harbor provision did not protect FirstGroup from liability for its own actions, the court found the

plaintiffs stated a claim against FirstGroup. Id. The court also found plaintiffs plausibly alleged

co-fiduciary liability under § 1105(a)(2) for FirstGroup’s failure to comply with section 1104(a)(1)

resulting in another fiduciary’s breach. Id. at n.13.

    Here, Plaintiffs allege the Centerra Defendants agreed that AHIC could exclusively consider

its own funds rather than requiring AHIC to consider all prudent investments available to the Plan

to objectively determine which options would best serve the interests of the plan participants.

[ECF No. 59, p.20]. This amounts to an allegation that the Centerra Defendants’ imprudence

enabled AHIC to commit a breach, conduct excluded from safe harbor by 29 U.S.C. § 1105(a)(5).

Further, Plaintiffs allege the Centerra Defendants allowed an inexperienced investment manager

to replace established and well-performing Plan investments. [ECF No. 59, p.20]. This amounts




5
  In McGinnes, the FirstGroup defendants were similarly situated to the Centerra Defendants in
this case (and the Astellas defendants in Miller). The FirstGroup defendants were the Plan’s
named fiduciary and its agents who delegated discretionary investment authority to AHIC.
McGinnes, 2021 WL 1056789, at *2.
                                                 15
     1:20-cv-04220-SAL          Date Filed 09/16/21     Entry Number 83        Page 16 of 26




to an allegation that the Centerra Defendants were imprudent in designating persons to carry out

fiduciary responsibilities, conduct excluded from safe harbor by. 29 U.S.C. § 1105(c)(2)(A)(i).

These allegations are sufficient to state a claim against the Centerra Defendants in count one for

breach of the duty of prudence. See Reetz, 2019 WL 4233616, at *6 (allowing duty of prudence

claim to proceed against Lowe’s under similar allegations); Turner, 2021 WL 1178308, at *4

(same against Schneider Defendants).

    The complaint fails, however, to plausibly allege a breach of the duty of loyalty against the

Centerra Defendants in count one. The allegations—outside of the duplicative duty to monitor

allegations—all relate to prudence, not loyalty. See [ECF No. 59, pp.21-22]. To the extent

Plaintiffs contend the alleged imprudence discussed previously stemmed from disloyal motives,

this is insufficient to state a plausible claim.

    In Reetz, the court held that a breach of duty of loyalty claim could proceed against Lowe’s

because AHIC had an established, long-term working relationship with Lowe’s, which included

AHIC providing advice on executive compensation. Reetz, 2019 WL 4233616, at *5. The

complaint permitted an inference that Lowe’s may have wanted to curry favor with AHIC based

on this relationship. Id. Similarly, in McGinnes, the court found the FirstGroup Defendants

investment decision was made with an eye toward benefitting AHIC because of their existing

business relationship. McGinnes, 2021 WL 1056789, at *9.

    Unlike the complaints in Reetz and McGinnes, here, the complaint lacks an allegation that the

Centerra Defendants were disloyal rather than just imprudent. Plaintiffs fail to plausibly identify

any interest the Centerra Defendants placed before the interests of the participants and

beneficiaries. Instead, like the plaintiffs in Turner, Plaintiffs state a claim against the Centerra

Defendants for imprudence, but the “Plaintiffs’ [duty of loyalty] allegations . . . do not rise above



                                                   16
       1:20-cv-04220-SAL        Date Filed 09/16/21       Entry Number 83       Page 17 of 26




speculation and merely raise the ‘sheer possibility’ that [defendants] acted unlawfully, which is

insufficient to state a claim.” Turner, 2021 WL 1178308, at *4. The Centerra Defendants’ motion

to dismiss, ECF No. 48, will be denied as to the duty of prudence claim in count one but granted

as to the duty of loyalty claim. Because the Court sees no reason to distinguish Defendant Ricci

from the other Centerra Defendants for purposes of count one, her motion to dismiss, ECF No. 49,

will also be denied as to the duty of prudence claim in count one but granted as to the duty of

loyalty claim.

II.      Count two: breach of fiduciary duties against the Centerra Defendants for paying
         allegedly excessive recordkeeping and administrative fees

      Plaintiffs allege the Centerra Defendants breached their fiduciary duties by causing the Plan to

pay unreasonable recordkeeping fees to the Plan’s recordkeeper, Voya. [ECF No. 1, ¶150]. The

Centerra Defendants argue Plaintiffs fail to state a claim because Plaintiffs base their claim on

inaccurate data, fail to identify an alternative recordkeeper that a prudent fiduciary would have

selected, and because Centerra’s review of recordkeeping fees was reasonable. [ECF No. 48,

p.13].

      Fiduciaries of an ERISA plan are responsible for monitoring the prudence of each investment

available to plan participants. DiFelice, 497 F.3d at 423. District courts in the Fourth Circuit have

held that a plaintiff can state an excessive fees claim for breach of fiduciary duty under ERISA by

alleging plan fiduciaries utilized imprudently expensive investment options. Kruger v. Novant

Health, Inc., 131 F. Supp. 3d 470, 478 (M.D.N.C. 2015); Johnson v. Duke Energy Corp., No.

320CV00528RJCDSC, 2021 WL 828480, at *3 (W.D.N.C. Mar. 4, 2021).

      Here, Plaintiffs allege the Centerra Defendants caused the Plan to pay excessive recordkeeping

and administrative fees because they failed to follow prudent practices used by similarly situated

fiduciaries: they did not solicit competitive bids from other providers; failed to monitor the amount


                                                  17
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83        Page 18 of 26




of the Plan’s recordkeeping fees, including asset-based payments from the Plan’s investments;

allowed the recordkeeper’s total compensation to increase while services did not; and failed to

leverage the Plan’s size to obtain lower fees. [ECF No. 1, ¶¶123-34]. As a result, Plaintiffs allege,

the Plan vastly overpaid compared to what similarly sized plans paid for substantially identical

recordkeeping services. Id. at ¶¶130-31. The Court finds these allegations are sufficient to state

a claim for breach of the duty of prudence related to the recordkeeping fees. See Turner, 2021 WL

1178308, at *6 (allowing an imprudence claim based on recordkeeping fees to proceed based on

substantially similar facts); Miller, 2021 WL 1387948, at *8 (same).

   The Centerra Defendants’ argument that count two is based on inaccurate data is unavailing at

this stage in the proceedings because it relies on extrinsic documents that the court has excluded

in considering this Rule 12(b)(6) motion. The extrinsic documents are disputed by Plaintiffs and

not integral to the complaint. The argument, as briefed by the Centerra Defendants, is a matter for

summary judgment.       Similarly, the argument that the Centerra Defendants’ conduct was

objectively reasonable and prudent goes to the merits and is misplaced at this early stage. Sweda

v. Univ. of Pennsylvania, 923 F.3d 320, 333 (3d Cir. 2019), cert. denied, 140 S. Ct. 2565, 206 L.

Ed. 2d 496 (2020).      Finally, the Centerra Defendants, relying on Divane v. Northwestern

University, 953 F.3d 980 (7th Cir. 2020), contend the claim in count two fails because Plaintiffs

fail to identify the specific services Voya provided nor do they identify a single alternative

recordkeeper who would have provided the specific services Voya provided for a lower price.

[ECF No. 48, p.13]. Plaintiffs do, however, purport to identify several alternative recordkeepers

that serviced similarly sized plans at a lower cost. [ECF No. 1, ¶130]. The Centerra Defendants

contend these comparisons are inapt, making the allegations insufficient. [ECF No. 48, p.13].

However, that question is also properly addressed on summary judgment as Plaintiffs’ allegations



                                                 18
        1:20-cv-04220-SAL        Date Filed 09/16/21     Entry Number 83       Page 19 of 26




are to be accepted as true at this stage. Plaintiffs’ claim that the Centerra Defendants breached

their duty of prudence by paying allegedly excessive recordkeeping and administration fees may

proceed.

       Plaintiffs, however, do not state a claim that the Centerra Defendants breached their duty of

loyalty by paying allegedly excessive recordkeeping and administration fees. The complaint is

devoid of any specific allegations regarding the Centerra Defendants’ self-serving motive as it

relates to fees. Even drawing all reasonable inferences in favor of Plaintiffs, the complaint lacks

any plausible allegation that the Centerra Defendants acted to benefit themselves or AHIC through

their payments to Voya. Accordingly, the claims in count two alleging a breach of the duty of

loyalty are dismissed. See Turner, 2021 WL 1178308, at *5 (reaching the same conclusion). The

Centerra Defendants’ motion to dismiss, ECF No. 48, will be granted with respect to any claim

arising from a breach of the duty of loyalty in count two, but otherwise denied. Because the Court

sees no reason to distinguish Defendant Ricci from the other Centerra Defendants for purposes of

count two, her motion to dismiss, ECF No. 49, will also be granted as to the duty of loyalty claim

in count two but otherwise denied.

III.      Count three: engaging in prohibited transactions against all Defendants

       Plaintiffs allege AHIC engaged in prohibited transactions between a plan and a fiduciary in

violation of 29 U.S.C. § 1006(b). Plaintiffs also allege the Centerra Defendants engaged in

prohibited transactions between a plan and a party in interest in violation of 29 U.S.C. § 1106(a).

“In addition to the general fiduciary standards imposed by § 1104, Congress also prohibited

fiduciaries from engaging in certain specified conduct, including transferring assets of a plan to a

party in interest, dealing with assets for their own account, and acting in any capacity in a




                                                  19
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83         Page 20 of 26




transaction involving the plan on behalf of a party whose interests are adverse to the plan.” Sutton

v. Weirton Steel Div. of Nat. Steel Corp., 724 F.2d 406, 411 (4th Cir. 1983).

   A. Plaintiffs state a claim in count three against AHIC only as it relates to investment in
      the Aon Trusts.

   In the complaint, Plaintiffs allege AHIC violated 29 U.S.C. 1106(b) when it (1) caused the

Plan to pay Plan assets to AHIC to cover its investment management fees and (2) when it caused

the Plan to invest in the Aon Trusts. [ECF No. 1, ¶157]. AHIC argues count three must be

dismissed because (1) AHIC was not the fiduciary responsible for approving its compensation as

investment manager and (2) AHIC’s investment in the Aon Trusts is expressly permitted by the

exemption in 29 U.S.C. § 1108(b)(8). [ECF No. 46, p.34].

   On the first point, the Court agrees. It is clear from Plaintiffs’ allegations that AHIC did not

act as a fiduciary when negotiating its own fees as investment manager with the Plan. In their

response in opposition, Plaintiffs do not even argue that AHIC was the Plan’s fiduciary as it relates

to the payment of its fees as investment manager. See [ECF No. 36, p.29]. Therefore, Plaintiffs

fail to state a prohibited-transactions claim against AHIC to the extent the claim is premised on

the payment of Plan assets to AHIC. See Turner, 2021 WL 1178308, at *9 (dismissing identical

claim against AHIC); Miller, 2021 WL 1387948, at *9 (same).

   As for the statutory exemption, the Court cannot dismiss count three on that basis at this early

stage in the litigation. The exemption in 29 U.S.C. § 1108 is an affirmative defense, for which

AHIC bears the burden of proof. Elmore v. Cone Mills Corp., 23 F.3d 855, 864 (4th Cir. 1994).

Generally, a plaintiff need not anticipate defenses, nor preemptively include averments to “plead

around” an expected defense. Perry v. Merit Sys. Prot. Bd., 137 S. Ct. 1975, 1987, 198 L. Ed. 2d

527 (2017). But in the relatively rare circumstances where facts sufficient to rule on an affirmative

defense are alleged in the complaint, the defense may be reached by a motion to dismiss filed under


                                                 20
     1:20-cv-04220-SAL         Date Filed 09/16/21       Entry Number 83        Page 21 of 26




Rule 12(b)(6). Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). This principle only

applies, however, if all facts necessary to the affirmative defense “clearly appear[ ] on the face of

the complaint.” Richmond, Fredericksburg & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993) (emphasis added); accord Desser v. Woods, 266 Md. 696, 296 A.2d 586, 591 (1972).

   Here, one element of the statutory exemption is: “the bank, trust company, or insurance

company receives not more than reasonable compensation.” 29 U.S.C. § 1108(8)(B). The

complaint does not allege that AHIC’s compensation was reasonable. Accordingly, this case does

not present the “rare circumstances” where all facts necessary to the affirmative defense “clearly

appear on the face of the complaint.” Goodman, 494 F.3d at 464; Forst, 4 F.3d at 250. The Court

will not dismiss count three based on the statutory exemption. Accordingly, AHIC’s motion to

dismiss will be granted insofar as count three relates to the allegation that AHIC caused the Plan

to pay Plan assets to AHIC, but it will otherwise be denied.

   B. Plaintiffs state a claim in count three against the Centerra Defendants only as it
      relates to engaging AHIC as investment manager.

   To state a claim under 29 U.S.C. 1106(a), a plaintiff must allege (1) the defendant is a fiduciary,

(2) the defendant caused the plan to engage in one of the prohibited transactions, (3) the transaction

was between the plan and a party in interest or involved plan assets, and (4) the defendant knew

or should have known that the transaction was prohibited. Feinberg v. T. Rowe Price Grp., Inc.,

No. CV MJG-17-0427, 2018 WL 3970470, at *10 (D. Md. Aug. 20, 2018).

   First, the Centerra Defendants argue count three must be dismissed because it is wholly

derivative of count one, which must be dismissed. [ECF No. 48, p.14]. Because the Court will

allow count one to proceed against the Centerra Defendants, this argument is unavailing. Next,

the Centerra Defendants argue count three must be dismissed because (1) AHIC was not yet a




                                                 21
     1:20-cv-04220-SAL         Date Filed 09/16/21       Entry Number 83        Page 22 of 26




“party in interest” when Centerra engaged AHIC as investment manager and (2) the Centerra

Defendants did not “cause” AHIC to invest in the Aon Trusts Id.

    Plaintiffs allege two transactions were prohibited by 29 U.S.C. § 1106(a): (1) Centerra

engaging AHIC as investment manager to the Plan and (2) “causing” the Plan to invest in the Aon

Trusts. [ECF No. 1, ¶¶155-160]. As for the Centerra Defendants’ decision to engage AHIC as

investment manager to the Plan, the complaint sufficiently alleges AHIC was a party in interest

when this agreement was executed. 29 U.S.C. § 1002(14)(B) provides that a person providing

services to a plan is a “party in interest.” In the complaint, Plaintiffs allege “[AHIC] is a party in

interest because it was a Plan fiduciary, and an entity who provided services to the Plan.” [ECF

No. 1, ¶158].     In their memorandum opposing dismissal, Plaintiffs show AHIC provided

investment consulting services to the Plan before executing the IMA. [ECF No. 59, p.17].

Plaintiffs cite to the Centerra Defendant’s Exhibit 2 6 (the July 15, 2015 consulting letter

agreement) and AHIC’s Exhibit 1 (the IMA) to establish that AHIC was providing investment

consulting services to the Plan before Centerra engaged AHIC as investment manager. Therefore,

according to the complaint, AHIC was not an “unrelated” party, as the Centerra Defendants argue.

[ECF No. 48, p.15]. Accordingly, Plaintiffs plausibly allege AHIC was a party in interest at the

relevant time for purposes of § 1106(a). See Miller, 2021 WL 1387948, at *10 (reaching the same

conclusion); Turner, 2021 WL 1178308, at *7 (same).

    As for the allegation that the Centerra Defendants “caused” the Plan to invest in in the Aon

Trusts, the Court finds Plaintiffs fail to state a claim. The Centerra Defendants persuasively argue,

“the only transaction Centerra ‘caused’ was AHIC’s appointment as Plan investment manager. . .”




6
  The letter (the Centerra Defendants’ Exhibit 2) is one of the external documents the Court
found proper for consideration on a Rule 12(b)(6) motion.
                                                 22
       1:20-cv-04220-SAL        Date Filed 09/16/21      Entry Number 83      Page 23 of 26




[ECF No. 48, p.15]. Plaintiffs contend the Centerra Defendants “caused” AHIC to invest in the

Aon trusts because the Centerra Defendants expressly allowed AHIC to use exclusively its

proprietary investments and agreed that AHIC did not have to consider non-proprietary

investments. [ECF No. 59, pp.16-17]. The Miller court found, and this Court agrees, that

Plaintiffs’ theory of causation is too attenuated. 2021 WL 1387948, at *10. The allegations in the

complaint do not allow a reasonable inference that the Centerra Defendants “caused” the selection

of the Aon Trusts. Accordingly, the Centerra Defendants’ motion to dismiss will be granted as to

count three only to the extent count three is premised on the Centerra Defendants causing the Plan

to invest in the Aon Trusts. 7 Because the Court sees no reason to distinguish Defendant Ricci from

the other Centerra Defendants for purposes of count three, her motion to dismiss, ECF No. 49, will

also be granted only to the extent count three is premised on the Centerra Defendants causing the

Plan to invest in the Aon Trusts.

IV.      Count four: failure to monitor against the Centerra Defendants

      Plaintiffs allege the Centerra Defendants breached their duty to monitor the conduct of AHIC.

The power to appoint, retain, and remove plan fiduciaries carries with it a duty “to monitor

appropriately” those subject to removal. Coyne & Delany Co., 98 F.3d at 1465. The duty to

monitor does not include an obligation to examine every action taken by the appointed fiduciaries.

Leigh v. Engle, 727 F.2d 113, 135 (7th Cir. 1984). Instead, the duty to monitor requires a party

that appoints a fiduciary to take prudent and reasonable action to determine whether the appointed

fiduciary is fulfilling its fiduciary obligations. Id.




7
  The Centerra Defendants also seem to argue that the 29 U.S.C. 1108(b)(8) permits Centerra’s
retention of AHIC as investment manager. [48, p.16]. For the same reasons the Court declines to
dismiss count three against AHIC based on the statutory exemption, it declines to dismiss count
three against the Centerra Defendants and Defendant Ricci on these grounds.
                                                   23
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83        Page 24 of 26




   The Centerra Defendants advance two arguments for dismissal of count four: (1) the claim is

entirely derivative of count one, which fails as a matter of law and (2) Plaintiffs fail to plead any

facts about the monitoring process Centerra utilized, nor do they plead any facts plausibly showing

that process failed to comply with ERISA. [ECF No. 48, p.17]. The Court did not dismiss the

breach of fiduciary duty claim in count one that underlies the failure to monitor claim.

Accordingly, the first argument is not persuasive.

   Next, the Centerra Defendants argue Plaintiffs fail to allege facts showing specific deficiencies

with their monitoring process. [ECF No. 48, p.18]. The Centerra Defendants’ cited authority does

not support such a high pleading standard for a failure to monitor claim. In Romero v. Nokia, Inc.,

the United States District Court for the Northern District of California held the plaintiff failed to

state a duty to monitor claim because the plaintiff failed to state an underlying imprudence claim

against a monitored party and failed to allege facts about the monitoring process that could

independently support a failure to monitor claim. No. C 12-6260 PJH, 2013 WL 5692324, at *5

(N.D. Cal. Oct. 15, 2013). The Court reasoned that the plaintiff styled the complaint so that the

duty to monitor claim was dependent on an underlying imprudence claim. Id. The Court found

the plaintiff’s underlying imprudence claim failed and—in the absence of facts showing specific

deficiencies in the monitoring process—the duty to monitor claim could not survive without the

underlying imprudence claim.       Id.   Here, the Court found Plaintiffs stated an underlying

imprudence claim against AHIC in count one. Accordingly, independent facts showing specific

deficiencies in the monitoring process are not required to state a claim in count four against the

Centerra Defendants.

   In re Nokia Erisa Litigation is unhelpful to the Centerra Defendants for the same reason. No.

10 CV 03306, 2011 WL 7310321, at *5 (S.D.N.Y. Sept. 6, 2011). In Nokia, the United States



                                                 24
     1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 83        Page 25 of 26




District Court for the Southern District of New York found the plaintiffs failed to state a duty to

monitor claim because they failed to “sufficiently allege an antecedent breach of a fiduciary duty

by the monitored parties. . .” Id. Again, the Plaintiffs here sufficiently alleged an antecedent

breach of fiduciary duty against AHIC: the monitored party. Neither case supports the pleading

standard the Centerra Defendants suggest.

   Plaintiffs need only allege facts that allow the Court to infer the Centerra Defendants breached

their duty to take prudent and reasonable action in determining whether AHIC was fulfilling its

fiduciary obligations. Coyne & Delany Co., 98 F.3d at 1465; Leigh, 727 F.2d at 135. They have

done so here. In count one, Plaintiffs plausibly alleged AHIC breached its fiduciary duties. In

count four, Plaintiffs allege the Centerra Defendants failed to take various monitoring actions

within their authority, allowing AHIC’s imprudent and disloyal conduct to cost the Plan a

significant amount in losses. [ECF No. 1, ¶¶165-66]. This is sufficient to state a failure to monitor

claim against the Centerra Defendants. See Miller, 2021 WL 1387948, at *10; McGinnes, 2021

WL 1056789, at *13; Turner, 2021 WL 1178308, at *7.

    The Centerra Defendants also criticize the complaint for treating them collectively in count

four instead of distinguishing the Committee from Centerra. [ECF No. 73, p.16]. According to

the Centerra Defendants, the Committee had a duty to monitor AHIC, but Centerra did not. Id.

However, this argument is raised for the first time in the Centerra Defendants’ reply brief. Id. The

ordinary rule in federal courts is that an argument raised for the first time in a reply brief or

memorandum will not be considered. United States v. Williams, 445 F.3d 724, 736 n. 6 (4th Cir.

2006); Clawson v. FedEx Ground Package Sys., Inc., 451 F. Supp. 2d 731, 734 (D. Md. 2006).

The power to decline consideration of such arguments is discretionary, and the Court chooses to

exercise that discretion here. See United States v. Head, 340 F.3d 628, 630 n.4 (8th Cir. 2003).



                                                 25
     1:20-cv-04220-SAL        Date Filed 09/16/21      Entry Number 83        Page 26 of 26




Had the Centerra Defendants raised the argument in their motion to dismiss, Plaintiffs would have

had an opportunity to respond on the issue. Instead, faced with a motion filed by all the Centerra

Defendants that did not distinguish the Committee from Centerra, Plaintiffs responded by treating

the Centerra Defendants collectively. To allow the Centerra Defendants to raise this issue in their

reply brief would deprive Plaintiffs of the opportunity to brief the issue through no fault of their

own. The Court therefore declines to consider the argument.

   The Centerra Defendants’ motion to dismiss will be denied as to count four. Because the Court

sees no reason to distinguish Defendant Ricci from the other Centerra Defendants for purposes of

count four, her motion to dismiss will also be denied as to count four.

                                         CONCLUSION

   The Centerra Defendants’ motion to dismiss, ECF No. 48, is GRANTED as to the duty of

loyalty claim in count one, the duty of loyalty claim in count two, and to the extent count three is

premised on the Centerra Defendants causing the Plan to invest in the Aon Trusts but otherwise

DENIED. Defendant Ricci’s motion to dismiss, ECF No. 49, is GRANTED as to the duty of

loyalty claim in count one, the duty of loyalty claim in count two, and to the extent count three is

premised on the Centerra Defendants causing the Plan to invest in the Aon Trusts but otherwise

DENIED. AHIC’s motion to dismiss, ECF No. 46, is GRANTED insofar as count three relates to

the allegation that AHIC caused the Plan to pay Plan assets to AHIC but otherwise DENIED.



       IT IS SO ORDERED.

                                                             /s/Sherri A. Lydon
       September 16, 2021                                    Sherri A. Lydon
       Florence, South Carolina                              United States District Judge




                                                26
